       Case 4:19-cv-01659 Document 1 Filed on 05/06/19 in TXSD Page 1 of 9



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 STUART ROSEN                                    §
                                                 §
        Plaintiff,                               §
                                                 §                     4:19-cv-1659
                                                           CASE NO. __________________
                                                 §
 vs.                                             §
                                                 §
 SPRINT/UNITED MANAGEMENT                        §
 COMPANY,                                        §
                                                 §
        Defendant.                               §


             PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND


TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       NOW COMES Plaintiff, Stuart Rosen, and files this, his Original Complaint and Jury

Demand against Defendant, Sprint/United Management Company concerning certain grievances

arising under the Age Discrimination and Employment Act and the Texas Commission on Human

Rights Act, Tex. Lab. Code § 21.001, et seq. In support thereof Plaintiff respectfully shows the

following:

                                              I.
                                           PARTIES

1.     Plaintiff, Stuart Rosen, is an individual who resides in Harris County, Texas.

2.     Defendant, Sprint/United Management Company, is a wholly owned subsidiary of Sprint

       Corporation and is a foreign for-profit corporation registered and doing business in the

       State of Texas. Defendant may be served by serving its registered agent for process, The

       Prentice-Hall Corporation System at 211 E. 7th Street, Ste. 620, Austin, Texas 78701.




                                           PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 1
     Case 4:19-cv-01659 Document 1 Filed on 05/06/19 in TXSD Page 2 of 9



                                         II.
                                JURISDICTION & VENUE

3.   Jurisdiction is proper pursuant to 28 U.S.C. § 1331 because this case asserts claims for

     violations of Age Discrimination in Employment Act, which provides for federal question

     jurisdiction. Pursuant to 28 U.S.C. 1367, this Court has supplemental jurisdiction over state

     “claims that are so related to claims in the action within such original jurisdiction that they

     form part of the same case or controversy.”

4.   Venue is appropriate in the Southern District of Texas because the acts giving rise to this

     suit occurred in Harris County, Texas.

                                  III.
                 EXHAUSTION OF ADMINISTRATIVE REMEDIES

5.   Rosen timely filed a charge of discrimination with the U.S. Equal Employment

     Opportunity Commission, which was dual filed with the Texas Workforce Commission –

     Civil Rights Division. Rosen received a right to sue letter from the EEOC and brought suit

     in federal court within the requisite time frame. All conditions precedent to the bringing

     of this lawsuit have been satisfied and fulfilled.

                                         IV.
                                FACTUAL BACKGROUND

6.   Rosen began working for Sprint Corporation in November 1983 right out of college as an

     entry-level Inside Sales Representative.

7.   Rosen was promoted several times over the 33 years he was with the Sprint, from Sales

     Representative to Major Account Manager (1986), to Global Markets Account Manager –

     Retention (1991), to Regional Account Manager – Enterprise (2010), and finally to

     National Account Manager – Enterprise (2011) (title later changed to Client Director).




                                          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 2
      Case 4:19-cv-01659 Document 1 Filed on 05/06/19 in TXSD Page 3 of 9



8.    Rosen held the position of Client Director for six years prior to Sprint’s termination of his

      employment.

9.    Over the course of his employment, Rosen won numerous sales awards, including multiple

      Presidents Club awards, and his team was named the winner of the 2013 – Sprint Discovery

      Executive Presentation.

10.   In July 2014, Rosen signed a 5-year, $12 million contract with his largest customer, Air

      Liquide.

11.   Rosen received high praise over the years and never had any disciplinary history.

12.   Sprint, through his supervisor Brandon Davis, even refused Rosen’s offer to step down in

      2014 when the company made a call for voluntary separations.

13.   Sales Director Jim Choate (now Vice President Enterprise, South Region) inform Rosen

      that he was too valuable to Sprint, and that they would need him as Sprint moved on to its

      next chapter.

14.   With this statement and no disciplinary history, Rosen had no reason to believed that he

      would not continue to have a long career with Sprint.

15.   In January 2016, Sprint changed its focus to its Wireline Business Unit.

16.   In February 2016, Rosen was selected to move into the new Wireline Business Unit to

      work under Sales Manager Crystal Wengel who would be managing Client Directors in

      Houston, Dallas, and Tulsa.

17.   Under the Wireline Business Unit, Client Directors were faced with the difficult task of

      convincing clients to disconnect their existing Sprint lines, install new Ethernet lines, and

      sign up for value added services along the way.




                                           PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 3
      Case 4:19-cv-01659 Document 1 Filed on 05/06/19 in TXSD Page 4 of 9



18.   Rosen was the most tenured person on Ms. Wengel’s team and had the most experience

      with the Wireline business, as it had been his primary focus for over 30 years.

19.   However, within the first couple weeks, Ms. Wengel began questioning Rosen’s

      management of his largest account, Air Liquide.

20.   Sprint set demanding quotas for the new Wireline business. Early on it was apparent these

      quotas were unrealistic.

21.   From October to December 2016, the majority of Client Directors did not meet the new

      quotas.

22.   In December 2016, Ms. Wengel emailed all the Client Directors on her team about her

      concerns with the numbers.

23.   Rosen was singled out for an action plan for not hitting some of the targets, though the

      majority of Client Directors were struggling to meet the targets.

24.   In January 2017, Sprint acknowledged the goals for the new Wireline business were not

      readily attainable. Accordingly, Sprint modified aspects of the third-quarter compensation

      plan due to the large number of Client Directors not meeting performance quotas.

25.   Despite Rosen’s improving numbers, and acknowledgement from the company that the

      initial demands for the Wireline business were not attainable, Ms. Wengel gave Rosen a

      final written warning and issued another action plan on February 17, 2017.

26.   Rosen was singled out from other Client Directors who were performing at the same level

      or worse than Rosen was.

27.   Regardless, Rosen worked diligently to bring his numbers up and satisfy all the

      requirements of the action plans. Per Ms. Wengel’s instructions: (1) Rosen set up strategic

      planning sessions (SAPs) with all of my major accounts; (2) Rosen scheduled and was




                                          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 4
      Case 4:19-cv-01659 Document 1 Filed on 05/06/19 in TXSD Page 5 of 9



      available for weekly one-on-ones with Ms. Wengel, although she was often unavailable;

      and (3) Rosen completed “state of the union” documents for each of my accounts before

      the deadline set by Ms. Wengel.

28.   By the end of the first fiscal quarter for 2017 (January through March), Rosen achieved

      145% of Sprint’s disconnect quotas and earned 48 value added services points, more than

      other members of the team for the quarter.

29.   Just as before Rosen’s first warning in December, with his continued improvement in this

      newly developing business unit where many members were failing to meet the quotas, there

      was no legitimate business reason for Ms. Wengel to continue to single Rosen out.

30.   Unfortunately, despite Rosen’s continued improvement, Sprint, through Ms. Wengel,

      terminated Rosen’s employment on May 8, 2017.

31.   When Ms. Wengel terminated Rosen’s employment, she made no reference to his latest

      action plan and offered no specific reason for the termination.

32.   Ms. Wengel chose to terminate Rosen’s employment right before Sprint again readjusted

      its new Wireline business goals for Client Directors. These adjustments would have

      significantly benefited Rosen’s numbers.

33.   Ms. Wengel also chose to terminate Rosen’s employment with knowledge that two of his

      major accounts, Air Liquide and Engie, had stated their intentions to place new Wireline

      business orders with him.

34.   Clearly, Ms. Wengel and Sprint had another agenda, they wanted Rosen gone.

35.   In fact, prior to Rosen’s termination, in or around April 2017 Rosen applied for another

      position within Sprint, the position of Local Account Manager – Indirect. The position




                                          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 5
        Case 4:19-cv-01659 Document 1 Filed on 05/06/19 in TXSD Page 6 of 9



            would have been a lower level position, but Rosen wanted to continue his career with

            Sprint. But Sprint’s objective was his termination.

36.         Rosen was 57 years old when Sprint terminated his employment.

37.         Ms. Wengel quickly replaced Rosen with Crista Johnson who was significantly younger

            than he was. Johnson was in her 40s.

38.         Ms. Johnson was less experienced than Rosen, and had previously been laid off by Sprint

            twice before she was hired to replace Rosen.

39.         In fact, there had been layoffs in the Wireline Business Unit. Sprint further discriminated

            against Rosen because of his age in its layoff practices. Though Sprint has offered

            severance packages to other employees, at the age of 57 and after 33 years of employment

            with Sprint, Rosen was not even afforded a severance.

40.         Sprint’s termination of Rosen’s employment was discriminatory, done because of his age.

41.         Sprint’s actions were in violation of the Age Discrimination in Employment Act and the

            Texas Labor Code.

                                        V.
               CAUSE OF ACTION: ADEA DISCRIMINATION BY DEFENDANT

      42.      Defendant’s actions, including but not limited to its termination of Rosen’s

               employment, were undertaken because of his age.

      43.      Defendant’s actions constitute violations of the Age Discrimination in Employment

               Act.

      44.      Defendant replaced Rosen with a younger, less qualified individual.

      45.      Due to Defendant’s actions, Rosen has suffered, and continues to suffer, damages

               including but not limited to lost wages, both past and future, the value of fringe benefits,




                                                 PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 6
        Case 4:19-cv-01659 Document 1 Filed on 05/06/19 in TXSD Page 7 of 9



               emotional pain, suffering, inconvenience, mental anguish, and loss of enjoyment of

               life.

      46.      Defendant’s actions were intentional, malicious, and committed with reckless

               indifference to Rosen’s federally protected rights.

                                      VI.
            CAUSE OF ACTION: TCHRA AGE DISCRIMINATION BY DEFENDANT

      47.      Defendant’s actions, including but not limited to its termination of Rosen’s

               employment, were undertaken because of his age.

      48.      Defendant’s actions constituted a continuing violation of the Texas Commission on

               Human Rights Act, Tex. Lab. Code § 21.001, et seq.

      49.      Defendant replaced Rosen with a younger, less qualified individual.

      50.      Due to Defendant’s actions, Rosen has suffered, and continues to suffer, damages

               including but not limited to lost wages, both past and future, the value of fringe benefits,

               emotional pain, suffering, inconvenience, mental anguish, and loss of enjoyment of

               life.

      51.      Defendant’s actions were intentional, malicious, and committed with reckless

               indifference to Plaintiff’s state-protected rights, entitling Plaintiff to compensatory and

               punitive damages under the Texas Labor Code, Chapter 21.

      52.      Defendant’s actions were done with malice or reckless indifference to the legally

               protected rights of Rosen.

                                                  VII.
                                             JURY DEMAND

53.         Plaintiff hereby demands a jury trial on all issues, claims, actions, and defenses against

            Defendant.




                                                 PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 7
      Case 4:19-cv-01659 Document 1 Filed on 05/06/19 in TXSD Page 8 of 9



                                               VIII.
                                             PRAYER

54.    Plaintiff seeks all damages allowed pursuant to Title VII and the Texas Labor Code,

       including:

               (a)     Plaintiff seeks lost wages including back pay, front pay, and lost economic

       opportunity.

               (b)     Plaintiff seeks incidental and consequential damages.

               (c)     Plaintiff seeks compensatory damages for future pecuniary losses,

       emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and

       other non-pecuniary losses.

               (d)     Plaintiff seeks punitive damages because the actions of defendant were

       intentional, committed with malice, and/or made with a reckless disregard for plaintiff’s

       statutory rights.

               (e)     Plaintiff is entitled to an award of attorney fees and costs.

               (f)     Plaintiff seeks pre- and post- judgment interest at the maximum rate allowed

       by law and liquidated damages.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that citation be

issued, that Defendant be cited to appear, that upon a trial on the merits Plaintiff be awarded

damages sought herein, and for such other and further relief to which Plaintiff is justly entitled.


                                              Respectfully submitted,
                                              WILEY WHEELER, P.C.

                                              __________________________
                                              Kalandra N. Wheeler* (Attorney-in-Charge)
                                              Texas Bar No. 24051512
                                              Robert J. Wiley*
                                              Texas Bar No. 24013750



                                             PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 8
Case 4:19-cv-01659 Document 1 Filed on 05/06/19 in TXSD Page 9 of 9




                              *Board Certified Specialist – Labor & Employment
                              Law, Texas Board of Legal Specialization

                              1651 Richmond Avenue
                              Houston, Texas 77006
                              Telephone: (713) 337-1333
                              Facsimile: (713) 337-1334
                              E-mail: kwheeler@robwiley.com




                             PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 9
